Citation Nr: 1409822	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2013, the Veteran testified before the undersigned at a hearing at the RO.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted before it can decide the two issues on appeal.

The Veteran has described an assault that occurred in service, which is supported in a January 1977 record that the Veteran submitted to VA.  In that record, it shows that the Veteran reported being assaulted in service in June 1976 and going to the Darnall Army Hospital, where he received six stitches in his head.  This record also shows that the Veteran spoke to the Military Police (MP) and received a call from the Criminal Investigation Department (CID) regarding the assault.  The Board finds that as many requests as are necessary to obtain these relevant hospital records, the MP report, and the CID report must be made.  38 C.F.R. § 3.159(c)(2).

The record shows that the Veteran was awarded Social Security Administration (SSA) disability benefits in 1995, which records are potentially relevant to the claims on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (noting that if there exists a reasonable possibility that records could help the veteran substantiate his claims for benefits, the duty to assist requires VA to obtain the records).

The Veteran has persistently complained of headaches when being treated by VA and there is a diagnosis of cervical spine spasm in a November 2102 VA primary care note.  As noted above, the record contains evidence of an in-service event.  
In light of this, the Board finds that the Veteran should be provided with VA examinations in connection with his appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, the most recent VA treatment records in the claims file (Virtual VA) are from May 2013.  VA treatment records since May 2013 should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient hospital record(s) from Darnall Army Hospital in Fort Hood, Texas, for treatment received in June 1976.

2.  Contact the Provost Marshall at Fort Hood, Texas, to see if there was a report created pertaining to the June 1976 assault on the Veteran.  

3.  Obtain the CID report pertaining to the June 1976 assault on the Veteran. 

4.  Contact the SSA and obtain any records pertinent to the Veteran's SSA disability benefits, including any decisions and/or determinations, and all available supporting medical documentation.  

5.  Obtain VA treatment records since May 2013 and associated them with the claims file.


6.  Attempts to the federal records noted in the above directive numbers 1-5 should not conclude until it is reasonably certain they do not exist or further efforts to obtain them would be futile.  If there is an inability to obtain any of the records listed in these directive, provide the Veteran notice of this fact.  The notice must contain the following information:  (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) a notice that the claimant is ultimately responsible for providing the evidence.

7.  After completing the development indicated in items 1-5, schedule the Veteran for an examination to determine the nature and etiology of any currently diagnosed residuals of a head injury and cervical spine disorder.  

The Veteran's complete claims file (i.e., paper and any electronic records) be reviewed in conjunction with the examination and the examiner's report should note that review.  All necessary testing should be conducted and the results reported in detail.  


The VA examiner is asked to address, as appropriate, these questions:

(i)  Does the Veteran have a disability or disabilities from the June 1976 in-service head injury that required him to receive 6 stitches in his head?  (The Veteran claims he was hit in the head with a metal pipe and has residuals from the head injury and a cervical spine disorder as a result of the head injury.)

(ii)  If the answer to (i) is yes, is it at least as likely as not (50 percent or greater) that this disability or disabilities is/are etiologically related to the Veteran's active service (which was from September 1972 to September 1976), to include the June 1976 in-service head injury? 

In offering the requested opinions, the examiner should consider all pertinent in-service and post-service treatment records.  

A comprehensive rationale must be provided for all opinions rendered.  If the examiner cannot provide a requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

8.  Thereafter, undertake any other development action that is deemed warranted.  Readjudicate the issues of entitlement to service connection for residuals of a head injury and a cervical spine disorder.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

